DETAILED ACTION
Status of Application
1.	The claims 1-8 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beall et al (US 2016/0102010).
	Regarding claim 1, Beall et al teaches a glass-ceramic having petalite crystalline phase (see Abstract) and that comprises SiO2, Al-2O3, Li2O, P2O5, and ZrO2 in ranges that overlap the corresponding ranges of the instant claim when converted from the wt% (see claims 10 and 13). Beall et al further teaches that additional components can be incorporated into the glass compositions to provide additional benefits, and mentions HfO2 as a component that can be present in an amount of i.e. 0-0.5 wt% (see paragraph 0177). Because of this teaching, one of ordinary skill in the art would have arrived at a glass comprising HfO2 in an amount falling within the corresponding range of the instant claims through routine optimization and experimentation with the limited and finite list of additional components taught by Beall et al. 
	While Beall does not teach an exemplary embodiment comprising HfO2 and therefore does not teach an anticipatory glass ceramic composition, Beall does teach embodiments wherein the amounts of each of SiO2, Al-2O3, Li2O, P2O5, and ZrO2 fall within the corresponding ranges of claim 1 (see Table 2, composition 21, converted to 70.76 mol% SiO2, 0.77 mol% P2O5, 3.99 mol% Al2O3, 22.72 mol% Li2O, 1.76 mol% ZrO2. As such, when including HfO2 in the amounts taught by Beall, through routine optimization as discussed above, one would arrive at a glass ceramic comprising petalite crystals and meeting each compositional limitation of instant claim 1. Claim 1 is therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claim 2, as discussed above, Beall teaches glass ceramics wherein the ranges of each of SiO2, Al-2O3, Li2O, P2O5, and ZrO2 fall within the corresponding ranges of said claim. As further shown above, Beall teaches that HfO2 can be added as an additional component in an amount that is equivalent to that of instant claim 2 (i.e. 0-0.1 wt%, see paragraph 0177). 
	Regarding claim 3, Beall teaches that the inventive glass ceramics have a transmittance in a wavelength range of 400-1000 nm of at least 90% through a 1 mm thickness. This necessitates transmittance of greater than 85% through the smaller thickness of 0.7 mm in a range of 380-780 nm.
	Regarding claim 4, Beall does not specify the Young’s modulus of the inventive glass ceramic. However, as the Beall glass ceramic is compositionally equivalent to that of the instant claims, and has an equivalent petalite crystalline phase, it necessarily follows that the equivalent glass ceramic would also have equivalent strength properties. The Young’s modulus of the Beall glass ceramics would therefore necessarily be at least 85 GPa. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Regarding claim 5, Beall et al teaches a glass ceramic (glass comprising crystals) that comprises petalite crystalline phase (see Abstract) and that comprises SiO2, Al-2O3, Li2O, P2O5, and ZrO2 in ranges that overlap the corresponding ranges of the instant claim when converted from the wt% (see claims 10 and 13). Beall et al further teaches that additional components can be incorporated into the glass compositions to provide additional benefits, and mentions HfO2 as a component that can be present in an amount of i.e. 0-0.5 wt% (see paragraph 0177). Because of this teaching, one of ordinary skill in the art would have arrived at a glass comprising HfO2 in an amount falling within the corresponding range of the instant claims through routine optimization and experimentation with the limited and finite list of additional components taught by Beall et al. 
	While Beall does not teach an exemplary embodiment comprising HfO2 and therefore does not teach an anticipatory glass ceramic composition, Beall does teach embodiments wherein the amounts of each of SiO2, Al-2O3, Li2O, P2O5, and ZrO2 fall within the corresponding ranges of claim 5 (see Table 2, composition 21, converted to 70.76 mol% SiO2, 0.77 mol% P2O5, 3.99 mol% Al2O3, 22.72 mol% Li2O, 1.76 mol% ZrO2. As such, when including HfO2 in the amounts taught by Beall, through routine optimization as discussed above, one would arrive at a glass ceramic comprising petalite crystals and meeting each compositional limitation of instant claim 5.
	Beall further teaches that the inventive glass ceramic can be chemically strengthened (see paragraph 0150). Claim 5 is therefore obvious and not patentably distinct over the prior art of record.
Regarding claim 6, as discussed above, Beall teaches glass ceramics wherein the ranges of each of SiO2, Al-2O3, Li2O, P2O5, and ZrO2 fall within the corresponding ranges of said claim. As further shown above, Beall teaches that HfO2 can be added as an additional component in an amount that is equivalent to that of instant claim 2 (i.e. 0-0.1 wt%, see paragraph 0177).
Regarding claim 7, Beall teaches that the inventive glass ceramics have a transmittance in a wavelength range of 400-1000 nm of at least 90% through a 1 mm thickness. This necessitates transmittance of greater than 85% through the smaller thickness of 0.7 mm in a range of 380-780 nm.
Regarding claim 8, Beall teaches that the inventive chemically strengthened glass ceramic has a compressive stress value of greater than 100 MPa (see paragraph 0189), a depth of layer of at least 100 μm (see paragraph 0188), and a center tension of as low as 10 MPa (see paragraph 0189). As such, a chemically strengthened glass ceramic meeting the compressive stress value and depth of layer limitations of the instant claim 8, and having a central tensile stress value of 130 MPa or less would have been obvious to one of ordinary skill in the art from these teachings and the tensile value of as low 10 MPa. 
Conclusion
8.	No claim is allowed.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW6 April 2022